                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DRAPER FRANK WOODYARD,                            )
                                                   )
        Plaintiff,                                 )
                                                   )
 vs.                                               )   CIVIL ACTION NO. 12-0566-TM-N
                                                   )
 DAVID LEGGETT,                                    )
                                                   )
        Defendant.                                 )

                                       FINAL JUDGMENT

       In accordance with the verdict of the jury entered herein, it is ORDERED and

ADJUDGED and DECREED that JUDGEMENT is hereby entered in favor of Defendant, David

Leggett, and against Plaintiff, Draper Frank Woodyard, with respect to Plaintiff’s failure to protect

claim. Accordingly, the Plaintiff’s failure to protect claim is hereby DISMISSED with prejudice.

       The Clerk of Court is directed to close this case.

       DONE and ORDERED this 1st day of November, 2018.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
